HOWELL, J.
The petitioner herein challenges the ballot title for an initiative measure relating to the practice of denture technology by a denturist.1
The ballot title and caption prepared by the Attorney General state:
" AUTHORIZES, REGULATES PRACTICE OF DENTURE TECHNOLOGY
"Measure authorizes taking oral impressions by licensed denturists, and constructing, repairing, fitting, etc. of dentures by licensed denturists or their assistants. Treatment requires dentist’s or physician’s certificate that oral cavity is free from disease and suitable for denture. Establishes licensing requirements, creates Advisory Council on Denture Technology within Health Division. Any dental insurance policy covering any service which may be performed by denturists must cover denturists’ services. Major provisions of Act effective July 1, 1980.”
The petitioner suggests the following ballot title:
" PERMITS LIMITED DENTISTRY PRACTICE BY DENTURISTS
"Amends ORS 679.025 to permit denturists, without direction or supervision of licensed dentists, to take oral cavity impressions and construct, fit, repair, alter and duplicate removable full upper or lower prosthetic dental appliances. Provides for dentist’s or physician’s certificate that oral cavity is substantially free from disease *218and suitable for denture. Establishes Advisory Council on Denture Technology. Provides for certification as denturists of persons who have specified qualifications and pass éxamination thereon.”
Petitioner argues that the ballot title proposed by the Attorney General is unfair because it does not disclose that the measure allows denturists to engage in a practice now excluded under present statutes; that it allows denturists to perform services without the direction and supervision of licensed dentists; that denturists would be "certified,” not "licensed”; and because "dentures” is insufficiently described.2
The ballot title and caption furnished by the Attorney General must meet the legislative standard required by ORS 254.070(4) and be "a concise and impartial statement of the purpose of the measure.” As we stated in Drummonds v. Myers, 273 Or 216, 219, 540 P2d 368 (1975):
"* * * So long as the Attorney General’s ballot title and caption meet that standard and are neither 'insufficient’ nor 'unfair’ (ORS 254.077), we need not determine whether petitioners’ own title and caption are 'better,’ or whether we could devise better ones ourselves. See Rogers v. Myers, 252 Or 656, 661, 452 P2d 302 (1969); Dodd v. Neuner, Attorney General et al., 188 Or 510, 517, 216 P2d 670 (1950); Welder v. Hoss, 143 Or 122, 125, 21 P2d 780 (1933).”
We do not find the ballot title furnished by the Attorney General to be insufficient nor an unfair statement of the purpose of the measure.
We therefore certify the ballot title and caption prepared by the Attorney General to the Secretary of State.

 The proposed initiative measure contains the following definitions:
«s}s s}c :{«
"(2) 'Denture’ means any removable full upper or lower prosthetic dental appliance to be worn in the human mouth.
"(3) 'Denturist’ means a person certified under this Act to engage in the practice of denture technology.
* ** * *
"(5) 'Practice of denture technology’ means:
"(a) Constructing, repairing, relining, reproducing, duplicating, supplying, fitting, or altering any denture in respect of which a service is performed under paragraph (b) of this subsection; and
"(b) The taking of impressions, bite registrations, try-ins, and insertions of or in any part of the human oral cavity for any of the purposes listed in paragraph (a) of this subsection.”


 We find inconsequential the fact that the ballot title prepared by the Attorney General uses the word "licensed” instead of "certified.” The measure provides that the denturist must meet certain qualifications, pass an examination, pay an examination and certification fee, and may be removed from the practice for certain reasons.